                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

GREGORY W. SMITH,                                )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )       1:17-cv-04694-RLY-MJD
                                                 )
APPLE, INC.,                                     )
                                                 )
                             Defendant.          )

                 ORDER ADOPTING THE MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION

         On September 18, 2018, the Magistrate Judge issued an order to show cause as to

why this matter should not be remanded back to state court because the amount in

controversy appeared not to meet the threshold for diversity jurisdiction. (Filing No. 41).

After considering the responses, the Magistrate Judge issued a Report and

Recommendation, recommending that this case be remanded for lack of jurisdiction.

(Filing No. 63). Neither party filed an objection. Consequently, the court reviews the

Report and Recommendation for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). After reviewing the parties’ arguments and the Report and

Recommendation, this court is satisfied that the Magistrate Judge did not commit clear

error.

         Therefore, the court ADOPTS the Report and Recommendation (Filing No. 63)

and REMANDS this matter back to the Hancock County Circuit Court. Defendant’s




                                             1
Motion for Summary Judgment (Filing No. 44) is DENIED AS MOOT. Final Judgment

shall accompany this order separately.



SO ORDERED this 3rd day of April 2019.




Distributed Electronically to Registered Counsel of Record.




                                           2
